Opinion by
Mr. Justice Sutton.
Martinez5 complaint was dismissed by the trial court on the ground that it failed to state a claim upon which relief could be granted. To the judgment of dismissal he brings a writ of error to this court without having filed a motion for a new trial or obtaining an order of the trial court dispensing therewith.
Under the authority of Minshall v. Pettit, 151 Colo. 501, 379 P. (2d) 394 (1963), and Bayers v. W.O.W., Inc., et al., 151 Colo. 554, 379 P. (2d) 815 (1963), the writ of error is dismissed.
Mr. Justice Hall and Mr. Justice Pringle concur.